DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/14/2022 has been entered. Claims 1, 10, and 19 stand amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. in US Patent № 9,824,095, hereinafter called Taylor, in combination with Mutalik et al. in US Patent Application Publication № 2016/0077926, hereinafter called Mutalik. 
In regard to claim 1, Taylor teaches an apparatus comprising: 
a data storage system comprising: 
a plurality of compute nodes interconnected with a plurality of drives (“In summary, embodiments of the present invention facilitate storing and accessing data in a distributed filesystem. A set of distributed cloud controllers manage data stored in a cloud-based storage system to provide a high-capacity, high-reliability storage system that ensures data consistency.” Column 59 line 15); 
a storage object on which data is logically stored (“Using such techniques, cloud controllers can treat the cloud storage system as an object store.” Column 15 line 40), the storage object being backed by the drives (“These requests are presented to a storage management system that includes a transactional filesystem 308 that manages a set of filesystem metadata 310 and a local storage system 312.” Column 8 line 33); 
and a targetless (i.e. copy-on-write) snapshot scheduler than generates targetless snapshots of the storage object (“Alternatively, such operations may be scheduled at regular time intervals.” Column 39 line 8) wherein the targetless snapshots are stored on the drives (i.e. the drives backing the filesystem, note that the cloud controllers are themselves part of the file system (“More specifically, in some embodiments the cloud controllers fully manage the filesystem and manage data consistency, with the cloud storage system providing purely storage capabilities.” Column 8, line 24) and store some data locally as shown in Fig. 3 and described in column 8; further the backing data is stored  within the cloud storage system (“In some embodiments, using a transactional filesystem (e.g., transactional filesystem 308 in FIG. 3) in a cloud controller facilitates providing ongoing incremental snapshots of changes to a cloud storage system” column 9, line 8); note that absent any further technical limitation as to the nature or targeting of the drives, the drives which store the data or metadata of the filesystem are within the broadest reasonable interpretation of ‘the drives’) and are characterized by absence of a target snap volume (this is taught in at least that no particular or specific target is determined, as the snapshot metadata is stored distributed in the cloud controllers, as described in column 9 line 8, and those cloud controllers are themselves part of the storage system (“More specifically, in some embodiments the cloud controllers fully manage the filesystem and manage data consistency, with the cloud storage system providing purely storage capabilities.” Column 8, line 24), 
However, although Taylor teaches a targetless snapshot schedule (“Alternatively, such operations may be scheduled at regular time intervals.” Column 39 line 8), and a plurality of policy objects (“In some embodiments, locality policies can specify the
synchronization and management of metadata and data.” Column 53 line 54) he fails to expressly teach that the targetless snapshot scheduler comprising: 
a plurality of policy objects, each policy object defining a corresponding targetless snapshot schedule;
metadata that associates selected ones of the policy objects with the storage object; 
and instructions that independently create targetless snapshots of the storage object for each of a plurality of targetless snapshot schedules associated with the policy objects associated with the storage object.
Mutalik teaches a plurality of policy objects, each policy object defining a corresponding targetless snapshot schedule (“Data Management Virtualization Engine 306 manages all of the lifecycle of the application data as specified in SLA. It manages potentially a large number of SLAs for a large number of applications.” Paragraph 0098, wherein “Snapshot policy 39004 can ensure that the application 39002 is snapped at periodic intervals and cataloged at the system 39011 as snapshot image 39008. Snapshot policy 39004 has details about frequency of running the snapshot, how long the snapshot should be retained and exclusion criteria such as day of week or month when the snapshot need to be run or excluded.” Paragraph 0502); 
metadata that associates selected ones of the policy objects with the storage object (“This application is referred inside the Copy Data System as Source Application
39003 and it is protected using various policies that adhere to the service level agreement for protecting this application. One method of protection is to take a snapshot 39007 of the application 39002 data.” Paragraph 0502); 
and instructions that independently create targetless snapshots of the storage object for each of a plurality of targetless snapshot schedules associated with the policy objects associated with the storage object (“Snapshots are created at a frequency based on this policy and the reference to the point in time copy objects are saved in database.” Paragraph 0502; further, “For example, a combination of Service Level Policies may require a large number of snapshots to be preserved for a short time, such as 10 minutes, and a lesser number of snapshots to be preserved for a longer time, such as 8 hours; this allows a small amount of information that has been accidentally deleted can be reverted to a state not more than 10 minutes before, while still providing substantial data protection at longer time horizons without requiring the storage overhead of storing all snapshots taken every ten minutes.”, note further that a SLA is defined to include multiple policy objects, “When Service Level Policies for all of the different classes of source and destination storage are included, the Service Level Agreement fully captures all of the data protection requirements for the entire application, including local snapshots, local long duration stores, off-site storage, archives, etc. A collection of policies within a SLA is capable of expressing when a given function should be performed, and is capable of expressing multiple data management functions that should be performed on a given source of data” paragraph 206.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system for copy-on-write snapshots that includes policies, as taught by Taylor, to include per-object policies that define a corresponding schedule and a scheduler that uses those policies to schedule execution, as taught by Mutalik. It would have been obvious because it represents the use of a known technique (i.e. the multiple service-level-agreeement policy system taught by Mutalik) to improve similar devices (i.e. the historical data snapshot system taught by Taylor and the historical data snapshot system taught by Mutalik) in the same way (i.e. replicating data based on the individual needs of that data.) One would have been motivated to do so in order to more accurately capture business requirements, as taught by Mutalik (“This form of a Service Level Agreement allows the representation of the schedule of daily, weekly and monthly business activities, and thus captures business requirements for protecting and managing application data much more accurately than traditional RPO and RPO based schemes,” paragraph 0204) 
In regard to claims 10 and 19, they are substantially similar to claim 1, and accordingly are rejected under similar reasoning.

In regard to claim 2, Mutalik further teaches that each policy object comprises a count that indicates a maximum number of targetless snapshots to be maintained in accordance with the targetless snapshot schedule associated with the policy object (“For example, a combination of Service Level Policies may require a large number of snapshots to be preserved for a short time, such as 10 minutes, and a lesser number of snapshots to be preserved for a longer time, such as 8 hours;” paragraph 0205).
In regard to claim 11, it is substantially similar to claim 2, and accordingly is rejected under similar reasoning.

In regard to claim 3, Mutalik further teaches that each policy objects comprises a time interval that indicates an elapsed time between creation of successive targetless snapshots in accordance with the targetless snapshot schedule associated with the policy object (“Business requirements may dictate for example that snapshot copies be created every hour during regular working hours, but only once every four hours outside of these times.” Paragraph 0203).
In regard to claim 12, it is substantially similar to claim 3, and accordingly is rejected under similar reasoning.

In regard to claim 4, Mutalik further teaches that each policy objects comprises a schedule ID that identifies the targetless snapshot schedule associated with the policy object (“The name attribute 701 allows each Service Level Agreement to have a unique name,” paragraph 0197).
In regard to claim 13, it is substantially similar to claim 4, and accordingly is rejected under similar reasoning.

In regard to claim 5, Mutalik further teaches that the targetless snapshot scheduler comprises instructions that use metadata to learn which schedule IDs are associated with a selected storage object (“Service Level Agreements are created and modified by the user through a user interface on a management workstation. These agreements are electronic documents stored by the Service Policy Engine in a structured SQL database or other repository that it manages. The policies are retrieved, electronically analyzed, and acted upon by the Service Policy Engine through its normal scheduling algorithm as described below” paragraph 0207).
In regard to claim 14, it is substantially similar to claim 5, and accordingly is rejected under similar reasoning.

In regard to claim 6, Mutalik further teaches that the targetless snapshot scheduler comprises instructions that use the learned schedule IDs to identify corresponding policy objects (“Metadata, such as the version number of the application, may also be stored for each application along with the snapshot. When a SLA policy is executed, application meta data is read and used for the policy. This metadata is stored along with the data objects,” paragraph 0217).
In regard to claim 15, it is substantially similar to claim 6, and accordingly is rejected under similar reasoning.

In regard to claim 7, Mutalik further teaches that the targetless snapshot scheduler comprises instructions that apply schedules defined by the identified policy objects to the selected storage object (“The Service Policy Engine contains the Service Policy Scheduler 902, which examines all of the Service Level Agreements configured by the user and makes scheduling decisions to satisfy Service Level Agreements.” Paragraph 0218).
In regard to claim 16, it is substantially similar to claim 7, and accordingly is rejected under similar reasoning.

In regard to claim 8, Mutalik further teaches that the targetless snapshot scheduler comprises instructions that create new targetless snapshots at time intervals specified by the identified policy objects (“Snapshot policy 39004 has details about frequency of running the snapshot” paragraph 0502).
In regard to claim 17, it is substantially similar to claim 8, and accordingly is rejected under similar reasoning.

In regard to claim 9, Mutalik further teaches that the targetless snapshot scheduler comprises instructions that discard an oldest snapshot created under a schedule if a count specified for that schedule would be exceeded by creating a new targetless snapshot under that schedule (“The "Remove" operation is invoked by the object manager when the policy manager determines that an object's retention period has expired” paragraph 0255, note that the combination of a frequency of snapshots and a retention interval implicitly create a policy about number of snapshots to retain).
In regard to claim 18, it is substantially similar to claim 9, and accordingly is rejected under similar reasoning.

In regard to claim 20, Mutalik further teaches 
learning schedule IDs associated with a selected storage object (“Service Level Agreements are created and modified by the user through a user interface on a management workstation. These agreements are electronic documents stored by the Service Policy Engine in a structured SQL database or other repository that it manages. The policies are retrieved, electronically analyzed, and acted upon by the Service Policy Engine through its normal scheduling algorithm as described below” paragraph 0207);
using the learned schedule IDs to identify corresponding policy objects (“Metadata, such as the version number of the application, may also be stored for each application along with the snapshot. When a SLA policy is executed, application meta data is read and used for the policy. This metadata is stored along with the data objects,” paragraph 0217); 
applying schedules defined by the identified policy objects to the selected storage object (“The Service Policy Engine contains the Service Policy Scheduler 902, which examines all of the Service Level Agreements configured by the user and makes scheduling decisions to satisfy Service Level Agreements.” Paragraph 0218); 
creating new targetless snapshots at time intervals specified by the identified policy objects (“Snapshot policy 39004 has details about frequency of running the snapshot” paragraph 0502);
and discarding an oldest snapshot created under a schedule if a count specified for that schedule would be exceeded by creating a new targetless snapshot under that schedule (“The "Remove" operation is invoked by the object manager when the policy manager determines that an object's retention period has expired” paragraph 0255, note that the combination of a frequency of snapshots and a retention interval implicitly create a policy about number of snapshots to retain).

Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive.
With regard to applicant’s argument that the copy-on-write snapshots taught by Taylor do not teach the ‘targetless snapshos’ as recited in claims 1, 10, and 19 (see applicant’s remarks, page 8), the snapshots taught by Taylor are within the broadest reasonable interpretation of the claim. In particular, the amended claim recites the limitation “a targetless snapshot scheduler than generates targetless snapshots of the storage object, wherein the targetless snapshots are stored on the drives and are characterized by absence of a target snap volume”. Taylor teaches such a use of copy-on-write to store filesystem data, in at least column 9, line 8 (“In some embodiments, using a transactional filesystem (e.g., transactional filesystem 308 in FIG. 3) in a cloud controller facilitates providing ongoing incremental snapshots of changes to a cloud storage system and other cloud controllers. More specifically, the transactional nature ( e.g., the delta encoding of changes) can be extended to include a set of additional metadata structures that track recently changed data in the cloud controller. These additional metadata structures can then be used to quickly and efficiently construct compact snapshots that identify file metadata and file data that has changed due to recent write operations.”) Note that the creation of the snapshots is done in metadata due to the delta-encoding of changes, and further that the data is stored on the storage mediums of the cloud storage system itself (i.e. the drives in a data storage system, as recited in the independent claims). Further, absent any additional technical limitations, the claim requires only that the ‘targetless snapshot’ is stored on the drives (i.e. the drives of a storage system, note that the cloud controllers are part of the cloud storage system) and lacks a ‘target snap volume’, both of which are satisfied here. The snapshots are stored within the cloud storage system (“In some embodiments, using a transactional filesystem (e.g., transactional filesystem 308 in FIG. 3) in a cloud controller facilitates providing ongoing incremental snapshots of changes to a cloud storage system” column 9, line 8) and lack any express ‘target snap volume’ (this is taught in at least that no particular or specific target is determined, as the snapshot metadata is stored distributed in the cloud controllers, as described in column 9 line 8, and those cloud controllers are themselves part of the storage system (“More specifically, in some embodiments the cloud controllers fully manage the filesystem and manage data consistency, with the cloud storage system providing purely storage capabilities.” Column 8, line 24). As shown in at least Fig. 3, element 316, the cloud controllers themselves have disks, and accordingly the snapshots are stored “on the drives”. Further, figure 16B shows an archive of unneeded snapshots (“In some embodiments, the distributed filesystem collects and writes a set of archival data  that is being retired from active use to an archival cloud storage system. This archived data will typically no longer be directly accessible by cloud controllers, but instead would need to be recovered by an administrator of the distributed filesystem.” Column 26 line 24), but such storage is not a ‘target’ of the snapshot, as it merely stores unused data after it is retired.
In regard to applicant’s arguments regarding the snapshot schedules taught by Mutalik, and in particular, that Mutalik only teaches the application of one snapshot policy applied to a single storage object (see applicant’s remarks, page 9), Mutalik does teach independently creating snapshots for each of a plurality of schedules associated with the policy objects associated with the storage object, in at least paragraph 0205 (“For example, a combination of Service Level Policies may require a large number of snapshots to be preserved for a short time, such as 10 minutes, and a lesser number of snapshots to be preserved for a longer time, such as 8 hours; this allows a small amount of information that has been accidentally deleted can be reverted to a state not more than 10 minutes before, while still providing substantial data protection at longer time horizons without requiring the storage overhead of storing all snapshots taken every ten minutes.”, note further that a SLA is defined to include multiple policy objects, “When Service Level Policies for all of the different classes of source and destination storage are included, the Service Level Agreement fully captures all of the data protection requirements for the entire application, including local snapshots, local long duration stores, off-site storage, archives, etc. A collection of policies within a SLA is capable of expressing when a given function should be performed, and is capable of expressing multiple data management functions that should be performed on a given source of data” paragraph 206.) Accordingly, the teachings of Mutalik are consistent with the broadest reasonable interpretation of the amended limitation.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT W BEAUSOLIEL JR/           Supervisory Patent Examiner, Art Unit 2167